988 F.2d 120
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.KERN COUNTY ELECTRICAL PENSION FUND, Petitioner-Appellant,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 91-70512.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 1, 1993.*Decided Feb. 10, 1993.

Appeal from a Decision of the United States Tax Court;  No. 4843-89.
AFFIRMED.
Before PREGERSON, LEAVY and TROTT, Circuit Judges.

ORDER

1
We affirm the judgment in favor of the Commissioner for the reasons set forth in the Tax Court's careful and well reasoned opinion.   The appellant's request for fees is accordingly denied.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4